Case:19-19802-JGR Doc#:314 Filed:12/11/20                Entered:12/11/20 17:24:16 Page1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 IN RE:                                       )
                                              )       Case No. 19-19802-JGR
 PEAK SERUM, INC.                             )
 EIN: XX-XXXXXXX                              )       Chapter 11
                                              )
 Debtor.                                      )
                                              )



               APPLICATION FOR ORDER APPROVING UNITED STATES
                TRUSTEE’S APPOINTMENT OF CHAPTER 11 TRUSTEE


         The United States Trustee (the “Applicant”) hereby applies to the Court pursuant to Fed.
 R. Bankr. P. 2007.1 for an Order Approving Appointment of Chapter 11 Trustee, and in support
 thereof, states as follows:

        1.       By Order entered December 8, 2020, the Court ordered the UST to appoint an
 individual to serve as a chapter 11 trustee in the above-captioned case.

        2.      The Applicant appointed Jay Roderickas Chapter 11 Trustee in the above
 captioned case on December 11, 2020.

         3.     Counsel for the Applicant contacted the principal parties in interest involved in
 this case and consulted with the following parties in interest regarding the appointment of a
 chapter 11 trustee:

                    a. Aaron Garber, counsel for the Debtor

                    b. Matthew Faga, Peter Murphy and Kimberly Martinez, counsel for Carla
                       Kutrubes

                    c. David Miller, counsel for Atlas Biologicals

                    d. Barry Meister, counsel for Fidelis FCU

                    e. Kevin Neiman, counsel for Peter and Susan Kutrubes

                    f. Michael Payne, counsel for First National Bank of Omaha

                    g. Andrew Reid and Sharon Martinez, counsel for Biowest, LLC


                                                  1
Case:19-19802-JGR Doc#:314 Filed:12/11/20                 Entered:12/11/20 17:24:16 Page2 of 4



         4.      To the best of the Applicant’s knowledge, Mr. Roderick’s connections with the
 debtor, creditors, any other parties in interest, their respective attorneys and accountants, the
 United States Trustee, and persons employed in the Office of the United States Trustee, are
 limited to the connections set forth in the Verified Statement filed in support of this Application.

         WHEREFORE, Applicant requests that the Court enter an Order Approving Appointment
 of Jay Roderick as Chapter 11 Trustee in the above-captioned case.



 Dated: December 11, 2020.                     Respectfully submitted,

                                               PATRICK S. LAYNG
                                               UNITED STATES TRUSTEE

                                               /s/Alison E. Goldenberg
                                               By: Alison E. Goldenberg, #37138
                                               Trial Attorney for the U.S. Trustee
                                               Byron G. Rogers Federal Building
                                               1961 Stout St., Suite 12-200
                                               Denver, Colorado 80294-1961
                                               (303) 312-7238 telephone
                                               (303) 312-7259 facsimile
                                               Alison.Goldenberg@usdoj.gov




                                                  2
Case:19-19802-JGR Doc#:314 Filed:12/11/20               Entered:12/11/20 17:24:16 Page3 of 4



                                 CERTIFICATE OF SERVICE

 The undersigned certifies that on December 11, 2020, I served by prepaid first class mail, a copy
 a copy of the APPLICATION FOR ORDER APPROVING UNITED STATES
 TRUSTEE’S APPOINTMENT OF CHAPTER 11 TRUSTEE on the following:


 VIA ECF

 Aaron A Garber on behalf of Debtor Peak Serum, Inc.
 agarber@wgwc-law.com, ngarber@wgwc-law.com;8931566420@filings.docketbird.com

 Aaron A Garber on behalf of Debtor Thomas Kutrubes agarber@wgwc-law.com,
 ngarber@wgwc-law.com;8931566420@filings.docketbird.com

 Alison Goldenberg on behalf of U.S. Trustee US Trustee
 Alison.Goldenberg@usdoj.gov, janice.hensen@usdoj.gov

 Kimberly L. Martinez on behalf of Creditor Carla Kutrubes kmartinez@markuswilliams.com,
 sschaefer@markuswilliams.com;janderson@markuswilliams.com;docket@markuswilliams.com

 Barry Meinster on behalf of Creditor Fidelis FCU
 bmeinster@meinster.com

 David M. Miller on behalf of Creditor Atlas Biologicals, Inc.
 dmiller@spencerfane.com, nschacht@spencerfane.com

 Peter Q Murphy on behalf of Creditor Carla Kutrubes pmurphy@markuswilliams.com,
 docket@markuswilliams.com;syoung@markuswilliams.com

 Kevin S. Neiman on behalf of Creditor James Peter Kutrubes and Susan Elaine Kutrubes Trust
 kevin@ksnpc.com

 Kevin S. Neiman on behalf of Interested Party James Kutrubes kevin@ksnpc.com

 Kevin S. Neiman on behalf of Interested Party Susan Kutrubes kevin@ksnpc.com

 Michael C. Payne on behalf of Creditor First National Bank Of Omaha
 mpayne@cp2law.com, jpepper@cp2law.com,hnash@cp2law.com

 Andrew B. Reid on behalf of Interested Party Biowest, LLC
 andrew@reid.law




                                                 3
Case:19-19802-JGR Doc#:314 Filed:12/11/20             Entered:12/11/20 17:24:16 Page4 of 4



 VIA MAIL

 Peak Serum, Inc.
 6598 Buttercup Dr. Unit 3
 Wellington, CO 80549

 Thomas Kutrubes
 3602 Voyager Lane
 Fort Collins, CO 80528

 Mark D. Dennis
 SL Biggs, a Division of SingerLewak, LLP
 2000 S. Colorado Boulevard
 Tower II
 Suite 200
 Denver, CO 80222

 Ted W. Snailum Jr.
 TWS Financial Inc.
 7345 South Pierce Street
 Suite 205
 Littleton, CO 80128

 Kevin W Ward
 Wick & Trautwein, LLC
 323 South College Avenue
 No. 3
 Fort Collins, CO 80524

 Jay Roderick
 767 Moose Creek Way
 Galt, CA 95632




                                            /s/Janice Hensen
                                            Office of the United States Trustee




                                               4
